DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the secure computation device is configured to perform, in cooperation and in communication over a network with the remaining of the plurality of secure computation devices, round processing in a first round includes a process P1, 4, the process P1 4 including processing for obtaining a matrix Mb. 1. 4 by adding S counter values i, , ...,, s-1 to S members in one of columns of an SxS matrix that is formed from members of a round key k, E FU of the first round, respectively, round processing in a jth round includes a process Pi, 1, a process Pi, 2, a process Pj. 3, and a process Pi, 4, the process Pj, 1 including processing for obtaining a matrix MbI, 1 by permutation of members of a matrix Mb, -1, 4, the process P, 2 including processing for obtaining a matrix Mb. j, 2 by cyclically shifting members of the matrix Mt, j. 1 on a per-row basis, the process Pi, 3 including processing for obtaining a matrix Mb, , 3 which has linear sums of S members of each column of the matrix Mb, j, 2 as the S members of that column, and the process P, 4 including processing for obtaining a matrix Mb,. 4 by adding the respective members of a round key k; of the jth round to the respective members of the matrix Mb, j, 3, and the secure computation device includes processing circuitry confitured to receive concealed information If Pb} of plaintext block Pb. which is a divided share such that each of the plurality of secure computation devices receive a different share of 2Application No. 16/638,987 Reply to Office Action of February 10, 2022 concealed information {P1} from among concealed information concealed information iPoi {PR-1} that is generated based on dividing plaintext P for encryption into plaintext blocks Po ..., PB-1 and performing secret sharing such that the plaintext block P is concealed from each of the plurality of secure computation devices, the processing circuitry being further configured to implement: a table generation unit that performs an early-stage process for obtaining concealed information {M(io, ..., is-1)} of a table M(io, ..., is-1) having one-variable function values for a variable i = io, ..., is-1 as its members, by secure computation using concealed information of any one of round keys ki, ..., k3, a table calculation unit that obtains concealed information {Mb, _, J of a matrix Mb, , for b = 0, ..., B-1 by secure computation using concealed information fib, o}, ..., {ib. s-1} of the counter values i, o, 0..., i, s-1 and the concealed information {M(io, ..., is-1)}, where M(ib. o, ..., ib, s-1) generated by substituting the counter values ib, o, ..., i,, s-1 into the table M(io, ..., is-1) represents the matrix Mb, y, which is any one of the matrix Mb, 2, 1, Mb, 2.2, Mb. 2.3, Mb. 2.4, ML , 1, or..., Mb, 3, 2, [[and]] a round processing unit that performs a later-stage process for obtaining concealed information {Mb, r, MU of a matrix Mb, r, MU which is obtained by execution of a remaining process, by secure computation using concealed information of any one of round keys k2, ..., kR+1 and the concealed information 1Mb, .}, where the remaining process includes those processes among the process P;, 1, the process P, 2, the process Pj, 3, and the process Pi. 4 for j = 2, ..., R that are performed subsequent to a process P7 N, and an addition unit that performs an addition process for obtaining concealed information { C) of Cb = Mb. R-1. 4zb by secure computation using the obtained concealed information {Mb r. Mu} of a matrix Mb. r. Mu and the received concealed information {Pb} and Application No. 16/638,987 Reply to Office Action of February 10, 2022 outputting the concealed information { Cb' of Cb = Mb. R+1 .4Tb, wherein all of the plurality of secure computation devices output different shares of concealed information fCb} of C, = My R, 1. 4+Pb which can be reconstructed externally to the plurality of secure computation devices to obtain the plaintext data P.

The following is an examiner’s statement of reasons for allowance: The prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited all the independent claims. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496